            Case 1:21-cv-01327-JMF Document 1 Filed 02/15/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 EMO TRANS, INC. and EM-LINES LTD.,                            Case No. 21-CV-1327

                          Plaintiffs,                          CIVIL ACTION

      -against-
                                                               COMPLAINT
 M/V AMALTHEA, M/V MSC KALINA,
 their boilers, engines, etc.; and
 MSC MEDITERRANEAN SHIPPING COMPANY S.A.,

                          Defendants.


       Plaintiffs, EMO TRANS, INC. and EM-LINES LTD. (hereinafter “Plaintiffs”), by their

undersigned attorneys, as and for their Complaint against Defendants M/V AMALTHEA, M/V

MSC KALINA, their boilers, engines, etc.; and MSC MEDITERRANEAN SHIPPING

COMPANY S.A., allege, upon information and belief as follows:

                                         THE PARTIES

       1.         At all times material hereto, Plaintiff EMO TRANS, INC. was and is a domestic

corporation with its principal place of business at 377 Oak Street, Suite 202, Garden City, New

York 11530.

       2.         At all times material hereto, Plaintiff EM-LINES LTD. was and is a foreign

corporation with an office at 20 South Woods Parkway, Atlanta, Georgia 30354 and was the

consignee of the shipment which is the subject of this suit.

       3.         Defendants M/V AMALTHEA, M/V MSC KALINA (hereinafter the “Vessels”)

and MSC MEDITERRANEAN SHIPPING COMPANY S.A. (hereinafter “MSC”) are

corporations or other entities organized and existing under and by virtue of the laws of a foreign




                                                 1
            Case 1:21-cv-01327-JMF Document 1 Filed 02/15/21 Page 2 of 6




country, with a principal office in the United States at 420 5th Avenue, 8th Floor, New York, NY

10018-2702 .

                                JURISDICTION AND VENUE

       4.      All and singular the following premises are true and constitute an admiralty or

maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure and within

the admiralty, maritime and/or supplemental jurisdiction of the United States and of this Court.

       5.      At all material times hereto, the defendant Vessels and MSC were and now are

engaged in business as common carriers of merchandise by water for hire. These defendants either

owned, chartered, managed, constituted or otherwise controlled the Vessels as general Vessels

engaged in the common carriage of merchandise by water for hire between, among others, ports

in the United States and foreign countries.

       6.      The contracted carriage governing the shipment which is the subject of this suit as

set forth in Bill of Lading No. MEDUV1160005 issued by Defendant MSC was to the United

States of America, to wit: Los Angeles, California, and, accordingly, venue is properly laid in the

Southern District of New York based upon the choice of law and choice of venue provisions

contained in the Terms and Conditions set forth therein.

                     FACTS COMMON TO ALL CAUSES OF ACTION

       7.      On or about December 19, 2019, at Haiphong, Vietnam, there was shipped and

delivered to defendant Vessels and MSC a shipment of 201 pallets of internet modems (hereinafter

the “Shipment”), then being in good order and condition, and said defendants then and there

accepted the Shipment so shipped and delivered to them. In consideration of certain agreed freight

charges thereupon paid or agreed to be paid, they further agreed to transport and carry said




                                                2
            Case 1:21-cv-01327-JMF Document 1 Filed 02/15/21 Page 3 of 6




shipment to Los Angeles, California, the United States of America, and there deliver the Shipment

in like good order and condition to Plaintiffs and/ or their designee.

       8.      The Shipment was transported in five standard 5-foot by 40-foot dry ocean shipping

containers, numbered: MEDU7892637, TEMU6880090, TCLU9525169, TCNU3291899, and

MSDU7161434, owned, leased, operated, maintained, supplied and/or otherwise provided by one

or more of the Defendants.

       9.      The carriage of the Shipment was in accordance with the terms and conditions of

certain bills of lading, including a certain MSC bill of lading numbered MEDUV1160005, dated

December 19, 2019, and/or other documents also constituting the contract of carriage for the

Shipment, to the extent that the bill of lading and those other documents are not in contravention

of any federal law governing the transportation of the Shipment and the duties of a carrier

thereunder.

       10.     Thereafter the defendant Vessels arrived at the port of destination where it and

Defendants made delivery of the subject Shipment to Plaintiffs and/or their designee, but not in

like good order and condition as when shipped, delivered to and received by them, but on the

contrary, seriously damaged, injured and impaired in value, all in violation of Defendants’ and the

Vessels’ obligations and duties as common carriers of merchandise by water for hire.

       11.     Plaintiffs bring this action on their own behalf and on behalf of and for the interest

of all parties interested in and who have been damaged as a result of the damage suffered by the

Shipment, as their respective interests may ultimately appear, and Plaintiffs are duly entitled to

maintain this action.

       12.     Plaintiffs have performed all conditions on its part to be performed.




                                                  3
            Case 1:21-cv-01327-JMF Document 1 Filed 02/15/21 Page 4 of 6




                 FIRST CAUSE OF ACTION AGAINST THE VESSEL AND MSC

                (Breach of Contract and of Duties under COGSA and the Harter Act)

          13.      Plaintiffs repeat and reallege each and every allegation contained in Paragraphs “1”

through and including Paragraph “12” of this Complaint as if more fully set forth herein at length.

          14.      By reason of the foregoing, the Vessels and MSC were common carriers of

merchandise by water for hire within the meaning of the United States Carriage of Goods by Sea

Act (“COGSA”), 46 U.S.C. § 1300, et. seq., and of the Harter Act, 46 U.S.C. §§ 190-196, and

breached their duties as carriers under those Acts and under the MSC bill of lading which formed

the contract of carriage entered into by each of them pursuant to those Acts.

          15.      By reason of the foregoing, each of the Defendants have caused damage to

Plaintiffs in an amount, as nearly as can now be estimated and determined, of $1,041,625.20.

                  SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS

                          (Negligence and Breach of Bailment Obligations)

          16.      Plaintiff repeats and realleges each and every allegation contained in Paragraphs

“1” through and including Paragraph “15” of this Complaint as if more fully set forth herein at

length.

          17.      Each of the Defendants in this action were acting as bailees of the Shipment at the

times it was damaged.

          18.      Each of those Defendants, or through their contractors, agents, servants or sub-

bailees, warranted and had a legal duty to Plaintiff to safely keep, stow, care for and deliver the

Shipment in the same good order and condition as when entrusted to them and to perform their

services or to ensure that those services were performed with reasonable care and in a non-

negligent and workmanlike manner, including but not limited to the provision of a shipping



                                                    4
             Case 1:21-cv-01327-JMF Document 1 Filed 02/15/21 Page 5 of 6




container fit for the cargo being loaded and suitable to withstand the normal and expected elements

of ocean transport.

       19.      Each of those Defendants breached their bailment obligations and legal duties and,

by reason thereof, negligently failed to deliver the Shipment to Plaintiffs in as good condition as

when entrusted to them.

       20.      By reason of the foregoing, each of the Defendants have caused damage to Plaintiff

in an amount, as nearly as can now be estimated and determined, of $1,041,625.20

       WHEREFORE, Plaintiffs demand Judgment, jointly and severally, against Defendants,

and prays for relief as follows:

       (1)      On the First Cause of Action in the sum of ONE MILLION FOURTY-ONE

THOUSAND SIX HUNDRED TWENTY-FIVE UNITED STATES DOLLARS AND 20/100

CENTS ($1,041,625.20);

       (2)      On the Second Cause of Action in the sum of ONE MILLION FOURTY-ONE

THOUSAND SIX HUNDRED TWENTY-FIVE UNITED STATES DOLLARS AND 20/100

CENTS ($1,041,625.20);

       (3)      That if Defendants cannot be found within this District, then all their property

within this District be attached in the sum of ONE MILLION FOURTY-ONE THOUSAND SIX

HUNDRED         TWENTY-FIVE        UNITED      STATES      DOLLARS        AND     20/100    CENTS

($1,041,625.20);

       (4)      That process in due form of law according to the practice of this Court in causes of

admiralty and maritime claims may issue against the Vessels M/V AMALTHEA and M/V MSC

KALINA, their boilers, engines, etc., and that all persons having or claiming any interest therein

be cited to appear and answer under oath, all and singular the matters aforesaid, and that this Court



                                                 5
             Case 1:21-cv-01327-JMF Document 1 Filed 02/15/21 Page 6 of 6




pronounce judgment in favor of Plaintiffs for their damages as aforesaid, with interest, costs and

disbursements, and that the said Vessels may be condemned and sold to pay therefore;

       (5)      Together with interest, costs, disbursements and such other and further relief as this

Court deems just, proper and equitable.

Dated: February 15, 2021
       New York, New York

                                                       KMA ZUCKERT LLC


                                                     /s/ Nicholas E. Pantelopoulos
                                                 By: ______________________________
                                                     Nicholas E. Pantelopoulos (NP-4969)
                                                     Jennifer Huang (JH-4532)
                                                     1350 Broadway, Suite 2410
                                                     New York, New York 10018
                                                     (212) 922-0450
                                                     nep@kmazuckert.com
                                                     jhuang@kmazuckert.com




                                                  6
